

117 S1012 IS: To prohibit the Secretary of Transportation from prohibiting the transportation of liquefied natural gas by rail, and for other purposes. 
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1012IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Cruz (for himself, Mr. Kennedy, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the Secretary of Transportation from prohibiting the transportation of liquefied natural gas by rail, and for other purposes. 1.Liquefied natural gas by rail(a)In generalThe Secretary of Transportation may not issue any regulation or long-term order that—(1)prohibits the transportation of methane, refrigerated liquid (commonly known as liquefied natural gas or LNG) by rail; or(2)restricts or contracts the scope of allowance provided by the final rule of the Pipeline and Hazardous Materials Safety Administration, titled Hazardous Materials: Liquefied Natural Gas by Rail, which was published in the Federal Register on July 24, 2020 (85 Fed. Reg. 44994).(b)Rule of constructionNothing in this section may be construed to limit the authority of the Secretary of Transportation to issue short-term emergency orders related to the transportation of liquefied natural gas by rail. 